256 A.2d 573 (1969)
Harold T. FREAS, Appellant,
v.
Norman M. GITOMER, Appellee.
No. 4648.
District of Columbia Court of Appeals.
Argued June 24, 1969.
Decided August 26, 1969.
Harold T. Freas, pro se.
Bernard M. Bordenick, with whom Milford F. Schwartz, Washington, D. C., was on the brief, for appellee.
Before FICKLING, KERN and NEBEKER, Associate Judges.
PER CURIAM:
Appellant brought this action below alleging that appellee, pursuant to an oral employment contract, owed him a bonus, 2 weeks separation pay, and certain shortages in back pay. The trial judge, sitting without a jury, found for appellant on his claim for back pay and found for appellee on the other claims. Appellant contends that the findings for appellee were erroneous.
There is no dispute that appellant's services were terminated without notice while employed at appellee's liquor store. Then the conflict in testimony begins. Appellant testified that while he was a temporary employee, he and appellee entered into an oral agreement which provided that he would have permanent status as manager at a weekly salary of $175 for a 49-hour week, and that he was to receive certain quarterly and annual bonuses and the right to a 14-day separation notice.
*574 In opposition to this testimony, appellee testified that, although there were discussions about permanent employment, he would not agree to it because the conditions were unacceptable and that he did not agree to giving a separation notice or any bonus.
It is well settled that an appellate court will not substitute its judgment for that of the trier of facts where the findings are supported by the evidence, nor do we have the right to reweigh evidence. Johnson v. Lloyd, D.C.App., 211 A.2d 764 (1965); Hart v. Cherner, D.C.Mun.App., 178 A.2d 919 (1962); Potts v. Catterton, D.C.Mun.App., 82 A.2d 133, 134 (1951).
This case presented a factual question for the trial court and, since its findings were not plainly wrong and were supported by evidence, we cannot overturn them even though we might have reached a different result. D.C.Code § 17-305(a).
Affirmed.